
	

113 S515 IS: To amend title 38, United States Code, to extend the Yellow Ribbon G.I. Education Enhancement Program to cover recipients of Marine Gunnery Sergeant John David Fry scholarship, and for other purposes.
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 515
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  Yellow Ribbon G.I. Education Enhancement Program to cover recipients of Marine
		  Gunnery Sergeant John David Fry scholarship, and for other
		  purposes.
	
	
		1.Expansion of Yellow Ribbon
			 G.I. Education Enhancement Program
			(a)In
			 generalSection 3317(a) of
			 title 38, United States Code, is amended by striking in paragraphs (1)
			 and (2) and inserting in paragraphs (1), (2), and
			 (9).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to academic years beginning after the date of the enactment of this
			 Act.
			
